Exhibit 99.1 Contact: Kathleen Campbell, Marketing Director First Citizens National Bank 570-662-0422 15 S. Main Street 570-662-8512 (fax) Mansfield, PA 16933 Citizens Financial Services, Inc. Reports Record 2011 Earnings MANSFIELD, PENNSYLVANIA— January 24, 2012 – Citizens Financial Services, Incorporated (OTC BB: CZFS), parent company of First Citizens National Bank, has released its unaudited financial performance for the year ended December 31, 2011. Net income for the twelve months ended December 31, 2011 totaled $12,832,000 which compares to $11,502,000 for the same period last year. This represents an increase of $1,330,000, or 11.6%. Earnings per share of $4.40 increased 12.0% from $3.93 per share last year.Annualized return on equity for the comparable periods was 17.86% and 18.13%, while return on assets was 1.52% and 1.50%, respectively. Net income for the three months ended December 31, 2011 totaled $3,477,000 which compares to $2,932,000 for the fourth quarter of 2010. This represents an increase of $545,000, or 18.6%. Earnings per share of $1.20 increased 20.0% from $1.00 per share last year. Annualized return on equity for the comparable periods was 18.45% and 17.62%, while return on assets was 1.61% and 1.46%, respectively. CEO and President Randall E. Black stated, “Our financial performance for 2011 represents the best year yet, in the history of our bank. First Citizens continues to remain a strong, well-capitalized, local community bank committed to serving our communities and customers, as well as providing outstanding shareholder return and value”. Net interest income, before the provision for loan loss, increased from $27,660,000 for the twelve months ended December 31, 2010 to $28,610,000this year, an increase of $950,000, or 3.4%. On a tax equivalent basis, the net interest margin on interest earning assets declined from 4.19% last year to 3.94% this year. The decline is primarily attributable to declining yields on interest earning assets, particularly yields on investment securities.Mr. Black further stated, “We continue to invest primarily in short-term investments.While this strategy, during a period of unprecedented low interest rates, impacts short-term profitability, it allows us to manage for the long-term by having available liquidity when market conditions and investment opportunities improve.We have been able to somewhat off-set declining investment yields by decreasing our deposit costs by adding more low-cost deposits, and decreasing rates on our certificates of deposit as they continue to re-price during this extended period of low rates, while remaining competitive in the our market”. As of December 31, 2011, total assets were $878.6 million, which was an increase of $66.1 million or 8.1% from December 31, 2010.The investment portfolio totaled $318.8 million as of December 31, 2011, an increase of $67.5 million from the December 31, 2010 balance of $251.3 million.Net loans have increased $13.4 million to a total of $481.0 million at December 31, 2011, which is an increase of 2.9%.Deposits have increased $53.3 million or 7.8% since December 31, 2010. The provision for loan losses for 2011 totaled $675,000 compared with $1,255,000 last year.The decrease is attributable to improved credit quality, which continues to compare favorably to peer. Non-performing assets as a percent of loans was 2.11% as of December 31, 2011, which compares to 2.80% as of the end of last December. Overall, the present level of non-performing assets is related to a few larger commercial loans on non-accrual status of which 60.7% remain current with their payments. Stockholders’ equity totaled $81.5 million at December 31, 2011, representing an increase of $12.8 million, or 18.6%, from December 31, 2010.Book value per share was $26.36 compared with $23.38 as of December 31, 2010, an increase of 12.7%. First Citizens continues to remain well capitalized based upon regulatory guidelines. On January 10, 2012, a cash dividend of $.295 per share was declared and will be paid on January 27, 2012 to shareholders of record as of January 20, 2012. The cash dividend of $.295 per share represents an increase of 13.5% over the January 2011 cash dividend of $.26 per share. Citizens Financial Services, Inc. has over 1,500 shareholders, the majority of whom reside in Potter, Tioga, and Bradford Counties, Pennsylvania and Allegany County, New York, where their 18 offices are located. Note: This press release may contain forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. Actual results and trends could differ materially from those set forth in such statements due to various factors. These factors include operating, legal and regulatory risks; changing economic and competitive conditions and other risks and uncertainties. 1 CITIZENS FINANCIAL SERVICES, INC. CONSOLIDATED BALANCE SHEET (UNAUDITED) December 31 December 31 (in thousands except share data) ASSETS: Cash and due from banks: Noninterest-bearing Interest-bearing Total cash and cash equivalents Available-for-sale securities Loans (net of allowance for loan losses: $6,487 at December 31, 2011 and $5,915 at December 31, 2010) Premises and equipment Accrued interest receivable Goodwill Bank owned life insurance Other assets TOTAL ASSETS LIABILITIES: Deposits: Noninterest-bearing Interest-bearing Total deposits Borrowed funds Accrued interest payable Other liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Preferred Stock $1.00 par value; authorized 3,000,000 shares at December 31, 2011 and December 31, 2010; none issued in 2011 or 2010 - - Common stock $1.00 par value; authorized 15,000,000 shares at December 31, 2011 and December31, 2010;issued 3,132,866 shares at December 31, 2011 and 3,104,434 at December 31, 2010 Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost:230,203 shares at December 31, 2011 and 212,067 shares at December 31, 2010 TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY 2 CITIZENS FINANCIAL SERVICES, INC. CONSOLIDATED STATEMENT OF INCOME (UNAUDITED) Three Months Ended Twelve Months Ended December 31 December 31 (in thousands, except per share data) INTEREST INCOME: Interest and fees on loans Interest-bearing deposits with banks 17 35 81 90 Investment securities: Taxable Nontaxable Dividends 16 20 55 47 TOTAL INTEREST INCOME INTEREST EXPENSE: Deposits Borrowed funds TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME: Service charges Trust Brokerage and insurance 55 Gains on loans sold 97 Investment securities gains (losses), net - 99 Earnings on bank owned life insurance Other 88 TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSES: Salaries and employee benefits Occupancy Furniture and equipment Professional fees Federal deposit insurance 45 Other TOTAL NON-INTEREST EXPENSES Income before provision for income taxes Provision for income taxes NET INCOME Earnings Per Share Cash Dividends Paid Per Share Weighted average number of shares outstanding 3 Financial Highlights Three Months Ended Twelve Months Ended December 31 December 31 Performance Ratios and Share Data: Return on average assets (annualized) 1.61% 1.46% 1.52% 1.50% Return on average equity (annualized) 18.45% 17.62% 17.86% 18.13% Net interest margin (tax equivalent) 3.96% 4.08% 3.94% 4.19% Cash dividends paid per share Earnings per share Weighted average shares outstanding Balance Sheet Highlights (dollars in thousands): December 31, 2011 December 31, 2010 Assets Investment securities: Available for sale Loans (net of unearned income) Allowance for loan losses Deposits Stockholders' Equity Non-performing assets Non-performing assets to total loans 2.11% 2.80% Annualized net charge-offs to total loans 0.02% 0.04% Average Leverage Ratio 8.83% 8.32% Common shares outstanding Book value per share 4
